Case 3:19-cr-00137-S Document 60 Filed 06/08/20 Pagei1of1i PagelD 274

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. CRIM. ACTION NO. 3:19-CR-0137-S
CHRISTOPHER DELAROSA (1)

MEMORANDUM ADOPTING REPORT AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court referred the request for revocation of Defendant’s Supervised Release to United
States Magistrate Judge David L. Horan for consideration. The Court has received the Report and
Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having
waived allocution before this Court as well as his right to object to the Report and
Recommendation of the United States Magistrate Judge, the Court is of the opinion that the
findings and conclusions of the Magistrate Judge are correct,

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the
opinion and findings of the Court. It is farther ORDERED that the Defendant be committed to
the custody of the Bureau of Prisons to be imprisoned for a term of four (4) months. No term of
Supervised Release to follow.

The Court recommends that Defendant be allowed to serve his sentence in the Dallas-Fort
Worth area.

SO ORDERED.

SIGNED June 4 , 2020,

  

/ KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

 
